Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11-13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/072848 in view of Legarth (US Pub 2014/0037786), previously made of record.
Regarding Claims 1-5, the WO reference discloses a feed characterized by containing feed ingredients such as rice bran, wheat bran, soybean meal, soybean germ, soy sauce cake, potato pulp, konjac powder, palm oil residue, calcium-containing material, and starches (claim 8 and para [0021]).  The feed composition also contains microorganisms belonging to the genera Lactobacillus, Streptococcus, Candida and Pichia in the ‘microbial preparation’.  See claim 1 and para [0015]-[0018].  Claim 11 and prima facie obvious. See MPEP 2144.04 IV C. Furthermore, para [0026] teaches that:
“The microbial preparation of the present invention is used alone or mixed with feed, but is preferably mixed with feed and given to poultry-livestock. When separately administered, the timing is as follows: Although it is not particularly limited, it may be at any time as long as the feed stays in the lumen. It is preferable that the microbial preparation of the present invention is present in the lumen before methane is 
Since the instant claim provides the microbial preparation after the methanotrophs are added to the fermented feed, the process claimed and the process of the reference does not appear to have any critical difference as to its result, which is to reduce or inhibit production of methane.  
 Based on the above disclosure it is being held that instant claims 1, 4-5 are obvious over WO 2007/072848.
Regarding amended claim 1 and new claim 13 and the limitation of wherein the methanotrophic bacteria is added to within a range of 1-55 vol% or a range of 1-5 vol%, and regarding claim 2, the WO reference teaches that in addition to microorganisms belonging to the genera Lactobacillus, Streptococcus, Candida and Pichia, the reference discloses the above described composition further comprising one or more microorganisms selected from the group of nitrifying bacteria, methane oxidizing bacteria, sulfur reducing bacteria and photosynthetic bacteria in amounts that do not allow the growth and activity of fungi in the rumen by not being balanced with the microorganism such that methane is not produced.  See para [0009]. See claim 13.  Para [0019].   Therefore, in order to inhibit or reduce methanogenesis (i.e. the motivation), it would have been obvious to add a higher amount of methanotrophic bacteria such as genus Methylococcus and Methylomonas, such as Methylcoccus capsulatus. The WO reference does not specifically teach the amended limitation of the amount of methanotrophic bacteria added, but claim 2 recites where the amount is sufficient to reduce the amount of methane emanating from the digestive track of ruminants and livestock, and such a limitation is taught by the WO reference. It is also noted that the WO reference teaches that the dose of the microbial preparation to poultry or livestock varies depending on the combination of the types of fungi, the breeding environment of the poultry/livestock, growth stage, season, place, and can be changed as appropriate (Paragraphs 23 and 24 of the machine translation).
Therefore, the exact amount of methanotrophic bacteria added is deemed to be a result effective variable with regard to the preparation of a bacterially enriched animal feed composition that is effective in reducing the amount of methane emanating from the digestive track of an animal.  It would require routine experimentation to determine the optimum value of a result effective variable, such as the exact amount of methanotrophic bacteria added, in the absence of a showing of criticality in the claimed amount of methanotrophic bacteria added.  In re Boesch, 205 USPQ 215 (CCPA 1980), In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  One of ordinary skill in the art would have been motivated by the WO reference to optimize the amount of bacterium added to the animal feed composition depending on the factors disclosed by the WO reference in order to provide feed compositions that are effective in inhibiting or reducing methanogenesis. It is also noted that Applicant’s specification provides a wide range of the amount of methanotrophic bacteria that can be added (Paragraph 34 of Applicant’s PG Publication), and therefore there does not appear to be an element of criticality with regard to the claimed range as long as the effect is achieved, namely the reduction in the amount of methane gas produced in the digestive system of the animal, absent any evidence to the contrary. 
materially affect the basic and novel characteristic(s)" of the claimed invention. Furthermore, for the purpose of applying prior art, the MPEP considers the phrase “consisting essentially of” to be construed as “comprising” language if Applicant’s specification does not clearly disclose which additional steps or materials materially alter the basic and novel properties of the invention. Applicant’s specification discloses that lactobacillus bacteria should be present in the inoculum but does not disclose that other bacteria also present would materially alter or effect the basic and novel properties of the invention. If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of", Applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. (MPEP 2111.03 III). Therefore, for the purposes of applying prior 
Regarding new claims 11-12, WO publication teaches in Example 3 of the machine translation where the mixture is fermented at 40C for 7 days (Paragraph 31), where the disclosed time frame and temperature is within the claimed ranges.  

Claims 6-8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/072848 in view of Legarth (US Pub 2014/0037786) and further in view of Stephens (US Pub 2010/0154754), Linton et al. (US Patent 4859485) and Kartchner (US Pub 2002/0114866), all previously made of record.
Regarding claims 6-8, 14 and 15, each one of the references of Stephens, Linton and Kartchner is being applied to claims 6,7, 8, 14 and 15, respectively, to show that applicant’s claim of apparatus such as ‘gas separator’, a centrifuge and a sterilization unit are all routine pieces of apparatus that are routinely and commonly used in processes of fermentation of protein feed materials.  For instance, Stephens discloses a fermentation process with anaerobic microorganisms wherein at para [0068] a gas separator is used to separate gas.  See para [0068].  The teaching of the gas separator is also seen to meet the limitation of a flash tank as Stephens teaches the gas separator fractionates the gas, see para [0068], which would be expected to resulting in gas flashing off the separator or tank. Similarly, Linton discloses fermentation processes with corn steep liquor and anaerobic microorganisms wherein Linton uses a centrifuge to concentrate a liquid ingredient and mechanically dewater such an ingredient.  Note that Linton even states that these are used “in the usual manner” suggesting that the .  

Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered but they are not persuasive for the following reasons. The prior art rejections have been amended in light of Applicant’s amendments to the claims. Applicant is directed to the Examiner’s discussion of applying prior art to a claim reciting “consisting essentially of” language as set forth above. In addition, while the WO reference may not disclose in examples where the lactobacillus bacteria are combined with the methanotrophic bacteria, the WO reference clearly teachings such a method step in various disclosure (Claims 11 and 13 of the WO reference, Paragraph 1). All the disclosures in a reference must be evaluated for what they fairly teach one of ordinary skill in the art even though the art teachings In re Boe, 148 USPQ 507 (CCPA 1966); In re Smith, 65 USPQ 167 (CCPA 1945); In re Nehrenberg, 126 USPQ 383(CCPA 1960); In re Watanabe, 137 USPQ 350 (CCPA 1963). See MPEP 2123. In addition, the MPEP states, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). Therefore, the Examiner respectfully disagrees with Applicant’s assertion that the prior art does not teach combining the lactobacillus with the methanotrophic bacteria and a proteinaceous feed material. 
Applicant also argues that the prior art does not teach the other benefits of the enriched animal feed composition, where the prior art composition may have methane-oxidizing bacteria out grown, destroyed or inactivate by the fermentation process or specifically teach the benefit of where there is a reduced amount of methane emanating from the animal consuming the bacterially enriched animal feed is observed. However, the following points are noted. Such an argument is not commensurate in scope with the claims because Applicant’s claims 1 and 2 recite two limitations – claim 1 recites a particular amount of the methanotrophic bacteria added and claim 2 recites the amount is sufficient to reduce the amount of methane emanating from the digestive system of an animal. Therefore, since the WO reference clearly teaches that the resulting animal feed serves the objective of suppressing odors such as methane in the excrement of animals such as ruminant, pigs and poultry (Paragraph 11) and suppressing methane production in the domestic digestive organ (Claim 11), the animal feed taught by the WO reference appears to be resulting in the same claimed effect as Applicant, namely the reduction in amount of methane emanating from a digestive track of a ruminant or livestock. Applicant’s claimed method merely requires a reduction in amount of methane emanating, not any particular percentage or other required result. Therefore, to the extent of what is claimed by Applicant, the above cited references are still deemed to teach or render obvious the claimed method. The office action is therefore made final and deemed proper at this time.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368.  The examiner can normally be reached on Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNA A. WATTS

Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        5/12/2021